DETAILED ACTION
This communication is responsive to the application, filed July 15, 2021.  Claims 1-8 are pending in this application.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  claims 7 and 8 recite “the at least one data repair file”.  The claims should recite “the at least one repair data file”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 8, respectively, of U.S. Patent No. 11,132,250 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 7, and 8 of U.S. Patent No. ‘250 disclose similar claim subject matter and are obvious variants of claims 1-4 of the instant application.
Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 14, respectively, of U.S. Patent No. 11,132,250 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 14 of U.S. Patent No. ‘250 disclose similar claim subject matter and are obvious variants of claims 5 and 6 of the instant application.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,132,250 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. ‘250 disclose similar claim subject matter and is obvious variant of claim 7 of the instant application.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,132,250 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. ‘250 disclose similar claim subject matter and is obvious variant of claim 8 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffe et al. (US 6,931,558 B1) in view of Birnbaum et al. (US 2008/0172421 A1) and further in view of Katz et al. (US 2009/0049343 A1) and further in view of Jang et al. (US 2005/0176415 A1) and further in view of Werth et al. (US 2013/0103749 A1).

As per claim 1:  A method for diagnosing and repairing a first computing device that is not able to be booted due to a malfunction of the first computing device during a boot process, the method comprising:
a)	providing a boot tool stored on a removable computer readable storage medium; 
b)	allowing the first computing device to be booted using the boot tool; 
Jeffe discloses [col. 2, lines 59-67] after a major failure, the client device boots either from a server device over a network, or from locally attached media, for example, tape, CD-ROM, or floppy disk.
g)	remotely identifying the malfunction of the first computing device using the remote help desk computing device over the network; and 
h)	pushing at least one repair data file from the remote help desk computing device directly to the first computing device over the network, wherein the at least one repair data file is configured to repair the first computing device so that the first computing device is able to be booted without use of the boot tool.
Jeffe discloses [Fig. 4; col. 5-7] the BMR server retrieves client configuration data and the BMR server makes available file systems and the most recent backup which allows the client to restore files and reboot without the boot tool on its own.  Jeffe discloses [Fig. 4; col. 5-6] communication between the client and server (remotely located) and a method for restoring the system and application and data files to the client computer upon a major failure of the client computer.  Jeffe discloses providing remote help, but fails to explicitly disclose identifying the malfunction using the remote help desk and pushing at least one repair data file.  Birnbaum discloses a similar method, which further teaches [0014] remotely identify one or more computers in a client management system that are non-responsive.  Upon identifying non-responsive computers, the system may also remotely identify a cause for the non-responsive system.  The system may remotely recover the one or more computers using a script that includes a set of recovery solutions.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Jeffe with that of Birnbaum.  One would have been motivated to remotely identify a malfunction and push a repair file because it allows recovery of a non-responsive computing system remotely [Birnbaum; 0014].
d)	subsequent to using the boot tool to boot the first computing device, initiating, by the boot tool, a written and/or voice chat session between the first computing device and the remote help desk computing device over the network;
e)	pushing a desktop manager tool from the remote help desk computing device to the first computing device over the network to allow the remote help desk computing device to take virtual control of the first computing device;
Jeffe and Birnbaum disclose identifying a malfunction and performing recovery, but fail to explicitly disclose initiating a chat session and pushing a desktop manager tool to allow the remote help desk to take virtual control.  Katz discloses a similar method, which further teaches [Fig. 5; 0033-0036] an online help desk representative opens a data connection with the PC and makes a voice connection with the user [initiate a chat session].  The help desk representative then remotely controls the PC [pushing manager tool to remotely control the PC].  The help-desk representative runs diagnostic testing tools and configuration tools.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Jeffe and Birnbaum with that of Katz.  One would have been motivated to initiate a chat session and pushing a tool to take control of the computing device because it allows the help desk representative to resolve the afflicted PC problem [Katz; 0036].
 c)	providing a communication module associated with the boot tool, wherein the communication module includes a wireless universal serial bus (USB) data card that allows for two-way wireless communication between the first computing device and a remote help desk computing device over a network;
Jeffe, Birnbaum, and Katz disclose providing a communication module, but fail to explicitly disclose a communication module associated with the boot tool.  Jang discloses a similar method, which further teaches [0049] a BIOS of the virus infected computer is set to recognize the connected wireless communication terminal as a master boot device.  The storing unit of the wireless communication terminal may be automatically recognized as the master boot device by using the USB device for connecting the wireless communication terminal and the virus infected computer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Jeffe, Birnbaum, and Katz with that of Jang.  One would have been motivated to provide a communication module with a boot tool because an infected computer may disable functions of the internal communication network [Jang; 0007].
f)	after the remote help desk computing device takes virtual control of the first computing device in step e), utilizing the remote help desk computing device to transfer retrievable data files stored in the first computing device to a remote data storage location over the network for backup at the remote data storage location;
Jeffe, Birnbaum, Katz, and Jang disclose remote help desk and taking virtual control of the device, but fail to explicitly disclose the remote help desk device stores retrievable data files from the computing device in a remote data storage location.  Werth discloses a similar method, which further teaches [0256-0257, 0341-0353, 0362] an automation service may be designed and constructed to be communicated to an agent experiencing failure via the remote connectivity tool.  The automation tool may be designed and constructed to be automatically unpackaged, installed and/or executed upon delivery to the remote device.  The automation tool comprises a plurality of services, such as, a system repair service, an application repair service, a restore service and a data backup [utilizing remote help desk to store retrievable data files from the first computing device] service.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Jeffe, Birnbaum, Katz, and Jang with that of Werth.  One would have been motivated to utilze the remote help desk device to store retrievable data files because it allows to provide a backup service of specific user data [Werth; 0110].

As per claim 2:  A method in accordance with claim 1, wherein the at least one repair data file includes a script or a tool, and wherein the at least one repair data file is not a file that was stored in a memory of the first computing device.
Birnbaum discloses [0014] the system may remotely recover the one or more computers using a script that includes a set of recovery solutions.  

As per claim 3:  A method in accordance with claim 2, wherein an anti-virus tool is pushed from the remote help desk computing device to the first computing device over the network to identify the malfunction of the first computing device.
Jang discloses [0021] the wireless USB device downloads an anti-virus program from an anti-virus program server and stores the downloaded anti-virus program.  Jang further discloses [0051] the stored anti-virus program is read and the viruses are detected and eliminated from the virus infected computer.

As per claim 4:  A method in accordance with claim 1, wherein the boot tool does not include the at least one repair data file.
Jeffe discloses [Fig. 4; col. 5-7] the BMR server retrieves client configuration data and the BMR server makes available file systems and the most recent backup which allows the client to restore files and reboot without the boot tool on its own.

As per claims 5 and 6:  Although claims 5 and 6 are directed towards a system claim, they are rejected under the same rationale as the method claims 1 and 2 above.

As per claim 7:  Although claim 7 is directed towards a system claim, it is rejected under the same rationale as the method claim 1 above.

As per claim 8:  Although claim 8 is directed towards a method claim, it is rejected under the same rationale as the method claim 1 above.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20060271773 A1 – Marquiz discloses utilizing the platform software stored in the memory of the crash repair box, the local host computer will be able to properly and fully boot.  Once the local host computer is able to fully boot from the software stored in the memory, further diagnostics and repairs can then be conducted.  
·         US 20120066546 A1 – Kim discloses computing apparatus having a system recovery function.  When the system partition is infected by a virus, boot the computing apparatus to the recovery OS, and to control recovery of the system partition.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114